Citation Nr: 9900730	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-46 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for asthma, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for the 
residuals of deep vein thrombosis of the left lower 
extremity, currently rated as 10 percent disabling.

3.  Entitlement to service connection for xerosis.

4.  Entitlement to an increased disability rating for 
compartment syndrome of the arms and legs with fibromyalgia, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from October 1982 to May 
1995.

This appeal arises from a rating decision of May 1996 from 
the St. Petersburg, Florida, Regional Office (RO).

This decision will address the issues of an increased rating 
for asthma and the residuals of left leg deep vein 
thrombosis.  The decision will also address the issue of 
service connection for xerosis.  The remand that follows will 
address the issue of an increased rating for compartment 
syndrome in the arms and legs with fibromyalgia.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that her asthma and the 
residuals of the deep vein thrombosis are more severe than 
reflected by the disability ratings assigned.  She also 
contends that her xerosis began during service.


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the evidence supports granting a 60 percent 
disability rating for asthma.  It is also the decision of the 
Board that the preponderance of the evidence is against the 
claim for an increased disability rating for the residuals of 
deep vein thrombosis of the left lower extremity.  It is the 
further decision of the Board that the claim for service 
connection for xerosis is not well grounded.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans increased rating claims has been developed.

2.  The veterans asthma was severe with frequent 
exacerbations or attacks, she was on daily medication, and 
had fatigue.

3.  The evidence does not show very frequent asthma attacks, 
severe dyspnea on slight exertion, loss of weight, or other 
impairment of health due to asthma.

4.  The veteran required intermittent courses of 
corticosteroids for treatment of her asthma.

5.  The daily use of high dose steroids is not shown, there 
is no evidence of respiratory failure, and pulmonary function 
testing does not show FEV-1 or FEV-1/FVC of less than 40 
percent


6.  There was intermittent swelling that was not markedly 
increased on standing and walking.  There was no medical 
evidence of eczema, ulceration, discoloration, pigmentation, 
or other skin changes related to the residuals of the deep 
venous thrombosis.

7.  Leg edema was intermittent, and the veteran complained of 
aching and fatigue in her leg after standing and walking 
which decreased with elevation or her leg.  

8.  There were no pigmentation changes, eczema, or other skin 
changes present.


CONCLUSION OF LAW

1.  The criteria for a 60 percent disability rating for 
asthma are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6602 (1998).

2.  The criteria for an increased disability rating for the 
residuals of deep vein thrombosis of the left lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7121 (1996); 38 C.F.R. 
§§ 4.7, 4.14, 4.104, Diagnostic Code 7121 (1998).

3.  The claim for service connection for xerosis is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Initially, the Board finds that the veterans increased 
disability rating claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, 
plausible claims have been presented.  The veteran has not 
indicated that additional relevant evidence of probative 
value may be obtained which has not already been sought and 
associated with her claims folder.  Accordingly, the Board 
finds that the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Asthma

In a rating decision in May 1996, service connection for 
cold and exercise induced asthma was granted with a 
noncompensable disability rating assigned.  A rating decision 
in September 1996 reclassified the disability as asthma 
and increased the disability rating to 10 percent.  An 
October 1997 rating decision increased the disability rating 
to 30 percent.  The 30 percent rating has remained in effect 
since that time.

Under the criteria of Diagnostic Code 6602 for bronchial 
asthma, mild symptoms with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks warrant a 10 percent disability rating.  A 30 
percent rating is warranted for moderate symptoms with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating is warranted for severe 
symptoms with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  Pronounced symptoms with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and marked loss or weight or other evidence of severe 
impairment of health warrants a 100 percent disability 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

In October 1996, the rating criteria for the respiratory 
system were revised.  61 Fed.Reg. 46,720 (1996).  Under the 
criteria of Diagnostic Code 6602 for bronchial asthma, a 10 
percent rating is warranted for FEV-1 of 71 to 80 percent of 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; where 
intermittent inhalational or oral bronchodilator therapy are 
necessary.  A 30 percent rating is warranted for FEV-1 of 56 
to 70 percent of predicted, or; FEV-1/FVC of 56 to 70 
percent, or; where daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication are 
required.  A 60 percent rating is warranted for FEV-1 of 40 
to 55 percent of predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
less than 40-percent of predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; the requirement for the daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1998).

During the pendency of the veterans claim, the respiratory 
system rating criteria were changed.  The veteran is entitled 
to have her claim evaluated under both the old and the new 
criteria, and have the criteria most favorable to her claim 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, both the old and new respiratory rating criteria 
will be considered.

The report of a July 1997 VA non tuberculosis diseases and 
injuries examination notes that the veterans asthma was 
severe.  The report also notes that she had frequent 
exacerbations and that she was dependent on medications.  She 
also testified at her May 1997 RO hearing that she took 
medication daily, she had assistance at home due to fatigue 
from asthma, and that she was often able to manage asthma 
attacks herself.  Since the veterans asthma was described as 
severe with frequent exacerbations or attacks, she was on 
daily medication, and had fatigue, the veterans asthma 
symptoms approximate some of the requirements for a 60 
percent disability rating under the criteria in effect at the 
time she initiated her claim.  Therefore, with application of 
the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
(West 1991), the veterans asthma warrants a 60 percent 
disability rating.  A rating greater than 60 percent is not 
warranted.  The evidence does not show very frequent attacks, 
severe dyspnea on slight exertion, or loss of weight or other 
impairment of health due to asthma.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996); 38 C.F.R. § 4.7 (1998).

A February 1997 VA clinical record notes an exacerbation of 
asthma and the treatment of a Prednisone burst was planned.  
The July 1997 VA non tuberculosis diseases and injuries 
examination report notes that the veteran had increased 
dependence on steroids for the control of her asthma.  The 
record also notes that she took Prednisone when needed for 
exacerbations of her asthma.  A September 1997 VA medical 
certificate notes that the veteran indicated that she needed 
a refill for Prednisone.  Additionally, the veteran testified 
at her May 1997 RO hearing that she was on a second dose of 
Prednisone.  She also indicated that she had sought treatment 
on an emergency basis due to chest congestion.  The veterans 
treatment with Prednisone satisfies the requirement of 
intermittent courses of corticosteroids for a 60 percent 
disability rating.  Accordingly, the veterans asthma 
warrants a 60 percent disability rating under the revised 
rating criteria.  A rating greater than 60 percent is not 
warranted.  While the July 1997 VA examination report notes 
that the veteran had increased dependence on steroids, the 
daily use of high dose steroids is not shown.  There is no 
evidence of respiratory failure and pulmonary function 
testing does not show FEV-1 or FEV-1/FVC of less than 40 
percent.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1998).

Based on the above, a 60 percent rating is warranted for the 
veterans asthma.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6602 (1998).


Residuals of left leg deep venous thrombosis

In a rating decision in May 1996, service connection for 
residuals, deep vein thrombosis, left leg was granted 
with a 10 percent disability rating assigned.  The 10 percent 
disability rating has remained in effect since that time.

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1998).

Under this Diagnostic Code 7121 for phlebitis or 
thrombophlebitis, a 10 percent disability rating is warranted 
for persistent moderate swelling of the leg that is not 
markedly increased on standing or walking.  A 30 percent 
disability rating is warranted for persistent swelling of the 
leg or thigh that is increased on standing or walking 1 or 2 
hours and readily relieved by recumbency, and moderate 
discoloration, pigmentation and cyanosis, or persistent 
swelling.  A 60 percent rating is warranted where there is 
persistent swelling subsiding only very slightly and 
incompletely with recumbency elevation and with pigmentation 
cyanosis, eczema, or ulceration.  A 100 percent rating is 
warranted for massive board-like swelling with severe and 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7121 (1996).

In December 1997, new rating criteria for the cardiovascular 
system were promulgated.  62 Fed.Reg. 65,207 (1997).  Under 
the revised criteria of Diagnostic Code 7121 for post-
phlebitic syndrome of any etiology, a noncompensable rating 
is warranted for asymptomatic palpable or visible varicose 
veins.  A 10 percent rating is warranted for intermittent 
edema of extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent rating is warranted for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration 
warrants a 60 percent rating and massive board-like edema 
with constant pain at rest warrants a 100 percent rating.  
38 C.F.R. § 4.104, Diagnostic Code 7121 (1998).

During the pendency of the veterans claim, the 
cardiovascular system rating criteria were changed.  The 
veteran is entitled to have her claim evaluated under both 
the old and the new criteria, and have to criteria most 
favorable to her claim applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Therefore, both the old and the new 
cardiovascular rating criteria will be considered.

Several VA examination reports indicate that there was non 
pitting edema, edema, and superficial venous swelling.  
Additionally, the veteran testified that she had swelling in 
her leg on standing and that she could not walk far because 
she had swelling and numbness.  The May 1998 VA arteries and 
veins examination report also indicates that the veterans 
condition would likely be affected by prolonged standing.  
However, the February 1996 VA arteries and veins examination 
report notes that there was no indication of the recurrence 
of deep vein thrombosis and the July 1997 VA muscles 
examination report shows that there was no evidence of 
peripheral vascular disease or poor circulation.  
Additionally, the July 1997 VA joints examination report 
indicates that there was no evidence of vasomotor disturbance 
although there was some superficial venous swelling and mild 
evidence of minimal venous insufficiency.  A July 1997 VA 
arteries and veins examination report notes that there was no 
swelling.  Since swelling due to the residuals of the deep 
vein thrombosis was not shown in all of the objective medical 
evidence, the veteran had intermittent swelling due to the 
deep vein thrombosis.  

The objective medical evidence does not show that the 
swelling that the veteran indicated she had on standing and 
walking was of such severity that it was considered marked 
swelling.  The July 1997 VA joints examination report does 
note that there was muscle swelling but this was due to 
exercise induced compartment syndrome which is a separate 
disability that cannot be rated with the residuals of the 
deep venous thrombosis.  38 C.F.R. § 4.14 (1998).  Therefore, 
there is no objective evidence which shows that the veteran 
had swelling that was markedly increased on standing and 
walking.  Additionally, the medical evidence does not show 
eczema, ulceration, discoloration, pigmentation, or other 
skin changes related to the residuals of the deep venous 
thrombosis.  These findings more closely approximate the 
criteria for a 10 percent disability rating under the 
criteria that were in effect when the veteran initiated her 
claim.  38 C.F.R. § 4.104, Diagnostic Code 7121 (1996); 
38 C.F.R. § 4.7 (1998).

Several VA examination reports indicate that there was non 
pitting edema, edema, and superficial venous swelling.  
However, the February 1996 VA arteries and veins examination 
report indicates that there was no indication of the 
recurrence of deep vein thrombosis and the July 1997 VA 
muscles examination report indicates that there was no 
evidence of peripheral vascular disease or poor circulation.  
A July 1997 VA joints examination indicates that there was no 
evidence of vasomotor disturbance and the July 1997 VA 
arteries and veins examination report notes that there was no 
swelling.  Since edema was not shown on all of the 
examination reports, objective medical evidence shows that 
the edema is intermittent.  The veteran testified that she 
had aching and fatigue in her leg after standing and walking 
which decreased with elevation or her leg.  Additionally, 
several examination reports indicate that there were no 
pigmentation changes, eczema, or other skin changes.  These 
findings more closely approximate the criteria for a 10 
percent disability rating under the revised rating criteria.  
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 (1998).

Based on the above, the preponderance of the evidence is 
against the veterans claim for an increased disability 
rating for the residuals of deep vein thrombosis of the left 
lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7121 (1996); 38 C.F.R. 
§§ 4.7, 4.14, 4.104, Diagnostic Code 7121 (1998).

Service Connection

The threshold question to be resolved is whether the 
veterans claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (Court) has held that the 
statutory "duty to assist" under 38 U.S.C.A. § 5107(a) (West 
1991) does not arise until there is a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

As an initial matter, it is noted that the veterans service 
medical records do not appear to be complete.  However, the 
RO has attempted to obtain additional service medical records 
from the National Personnel Records Center and the veteran 
without success.  Therefore, this case must be considered on 
the evidence of record.

There is no evidence of xerosis or any other skin disorder in 
the available service medical records.  The report of medical 
history, dated in May 1995 for discharge from service, notes 
that the veteran indicated that she had not had any skin 
diseases.  The report of medical examination, also dated in 
May 1995 at discharge, notes that the clinical evaluation of 
the skin was normal.  Therefore, there is no evidence of 
xerosis during service.  There is also no competent evidence 
relating xerosis to service.  38 C.F.R. § 3.303 (1998).

The veteran testified that she had xerosis during service.  
However, as noted above, the evidence in the record does not 
support this.  Rather, her own assertion and objective 
medical evidence in the available service medical records 
show no skin disorder.  Her assertion is not probative since 
as a lay person, she is not considered competent to offer an 
opinion as to medical diagnosis or causation.  See Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that her claim is 
plausible.  There is no competent evidence of xerosis being 
incurred in service.  Additionally, there is no competent 
evidence of a nexus between any current skin disorder and 
service.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

Based on the above, the veterans claim for service connection 
for xerosis is denied as being not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


ORDER

1.  A 60 percent rating for asthma is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.
2.  An increased disability rating for the residuals of deep 
vein thrombosis in the left lower extremity is denied.
3.  Service connection for xerosis is denied.


REMAND

The veteran contends, in essence, that the compartment 
syndrome of the arms and legs with fibromyalgia is more 
disabling than reflected by the disability rating assigned.  
After a review of the record, the Board finds that this case 
must be returned to the RO for further evidentiary 
development and adjudication.

In a statement from the veteran, received in July 1997, she 
indicated that she was scheduled to be evaluated by a private 
rheumatologist the following month.  However, there is no 
indication that the RO attempted to obtain any records 
related to this scheduled evaluation.  Accordingly, this case 
will be returned to the RO to determine whether the 
evaluation was conducted and to obtain any records related to 
the evaluation.

The veterans compartment syndrome and fibromyalgia are rated 
under the analogous rating criteria of Diagnostic Code 5021 
for myositis.  In the veterans notice of disagreement, she 
indicated that her fibromyalgia was a separate diagnosis that 
did not have anything to do with her compartment syndrome.  
While rating the veterans compartment syndrome under the 
rating criteria for myositis does not appear to be erroneous, 
Diagnostic Code 5025 for fibromyalgia was promulgated in the 
same month that the initial rating decision was made.  
61 Fed.Reg. 20,438 (1996).  The rating criteria of Diagnostic 
Code 5025 for fibromyalgia addresses symptoms which include 
pain, fatigue, stiffness, depression, anxiety, and an 
irritable bowel.  Since the veteran has indicated that her 
fibromyalgia should be treated separately from her 
compartment syndrome and a new diagnostic code for 
fibromyalgia has been promulgated, this case will be returned 
to the RO to determine whether the rating criteria for 
fibromyalgia are applicable in rating the veterans 
disability(s).

The veteran is service connected for compartment syndrome of 
the arms and legs which has been rated under analogous rating 
criteria for myositis.  These criteria use limitation of 
motion of the joints and pain in the joint affected for 
assessing the degree of impairment.  However, the VA 
examination reports in the record do not show which specific 
joints are affected by the compartment syndrome nor does it 
show if there is limitation of motion of any joints so 
affected.  Accordingly, this case will be returned to the RO 
for further examination of the veteran.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1997), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the name and address of 
the private rheumatologist that she saw 
for evaluation of her disability.  


2.  Following receipt of the above 
information, the RO should request 
legible copies of any medical records 
related to the evaluation by the private 
rheumatologist, following receipt of any 
necessary authorizations for the release 
of such information.  

3.  Following completion of the above, 
the RO should request that the veteran be 
scheduled for a VA examination of her 
compartment syndrome and fibromyalgia.  
All appropriate tests and studies should 
be conducted.  The examiner(s) should be 
requested to ascertain which extremities 
have compartment syndrome in them and 
which joints in the extremities it 
affects.  Range of motion testing and 
pain assessments of the affected joints 
should be conducted.  The examiner(s) 
should also describe the severity of the 
symptoms of the veterans fibromyalgia.  
The examiner(s) should present all 
findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder is to be made available 
to the examiner(s) for review prior to 
evaluation of the veteran.

4.  Following completion of the above, 
the RO should again review the veterans 
claim and determine whether an increased 
disability ratings for compartment 
syndrome and fibromyalgia can be granted.  
In making its determination, the RO 
should determine whether a separate 
rating for fibromyalgia to include its 
associated symptoms is warranted in 
addition to the rating of the compartment 
syndrome as analogous to myositis.  The 
RO should conduct any additional 
evidentiary development that is deemed 
necessary.

If the decision remains adverse to the veteran, she and her 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until she is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
